Order entered May 5, 2015




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-15-00177-CR
                                     No. 05-15-00178-CR

                 CHARNEEQUA ANETASI SHERRIA HUNTER, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                     Dallas County, Texas
                       Trial Court Cause Nos. F13-53802-R, F14-59240-R

                                           ORDER
        The Court REINSTATES the appeals.

        On May 1, 2015, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On May 4, 2015, we received appellant’s briefs, together with extension

motions. Therefore, in the interest of expediting the appeals, we VACATE the May 1, 2015

order requiring findings.

        We GRANT the May 4, 2015 extension motions and ORDER appellant’s briefs filed as

of the date of this order.

                                                     /s/   ADA BROWN
                                                           JUSTICE